DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-17 are pending.
Election/Restrictions

Applicant's election with no argument (therefore considered without traverse) of species of rheumatoid arthritis and AzaC as inhibitor, in the reply filed on 03/24/2022 and 05/26/2022 (Examiner’s Interview) is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Since the elected species reads on claims 1-4, 6-8, and 10-17, these claims are under current examination and are examined to the extent they read on the elected species. Accordingly, Claims 5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-4, 6-8, and 10-17 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-8, and 10-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating rheumatoid arthritis (RA) using AzaC, does not reasonably provide enablement for treating of every autoimmune disease using every epigenetic inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treating every autoimmune disease comprising administering to a patient in need thereof any epigenetic inhibitor.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of the aforementioned conditions or diseases.

In re Sichert, 196 USPQ 209 (CCPA 1977)

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating every autoimmune disease comprising administering to a patient in need thereof any epigenetic inhibitor. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that though applicant has demonstrated treating of RA using AzaC, applicant failed to demonstrate treating every autoimmune disease using any epigenetic inhibitor.  
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “a method for treating every autoimmune disease comprising administering to a patient in need thereof any epigenetic inhibitor”, While AzaC and chemically similar inhibitors might theoretically be able to reduce inflammatory mediators in RA, the examiner contends that it is nearly impossible to conclude that any epigenetic inhibitor is effective in treating RA and/or every autoimmune disease may be treated  by AzaC and chemically similar inhibitors. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of the aforementioned compounds in treating of every autoimmune disease or one single epigenetic inhibitor treating every autoimmune disease or all epigenetic inhibitors are effective in treating, for example RA. No reasonably specific guidance is provided concerning useful therapeutic protocols utilizing the aforementioned compounds, other than for treating RA using AzaC. 

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds could be predictably used for treating of every autoimmune disease or one single epigenetic inhibitor treating every autoimmune disease or all epigenetic inhibitors are effective in treating, for example RA, as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claims 1-4, 6, and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a method of treating for treating of every autoimmune disease using every epigenetic inhibitor, such as DNA methylation inhibitor.  Said genus of compounds “epigenetic inhibitor, such as DNA methylation inhibitor” is not adequately defined in the instant specification. The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species in examples that encompass the genus. (MPEP § 2163). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described."). If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  Each of these factors has been considered, with the most relevant factors discussed below.  For each claim drawn to a genus, each of these factors is to be considered to determine whether there is disclosure of a representative number of species that would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  Where skill and knowledge in the art is high, adequate written description would require fewer species to be disclosed than in an art where little is known; further, more species would need to be disclosed to provide adequate written description for a highly variable genus.
With respect to the scope of the claims, the full scope includes a method of treating every autoimmune disease using genus of compounds that “epigenetic inhibitor, such as DNA methylation inhibitor”.  For example, the instant claims do not include a structures of epigenetic inhibitor, such as DNA methylation inhibitor that satisfies the functional definition of the genus. "The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention."). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." 
Comparison of the scope of the claims and the scope of the specification reveals that the scope of the claims is broader than that supported by the specification. There is guidance in the specification regarding only one compound, AzaC that is capable of fulfilling the instant function of treating RA, epigenetic inhibitor and a DNA methylation inibitor, however, the instant claims encompass millions of compounds. There are no drawings, structural or empirical formulas that sufficiently define the genus of compounds that fulfill the instant function, to allow one to determine the scope of possible compounds.
Functional language at the point of novelty, as herein employed by applicants, is admonished in University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (CAFC, 1997) at 1406: stating this usage does “little more than outline goal appellants hope the recited invention achieves and the problems the invention will hopefully ameliorate”. The CAFC further clearly states that “[A] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials” at 1405 (emphasis added), and that “It does not define any structural features commonly possessed by members of the genus that distinguish from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus…” at 1406 (emphases added).
Having analyzed the claims with regard to the written description guidelines, the specification does not disclose a representative number of compounds or relate the functional language of “epigenetic inhibitor, such as DNA methylation inhibitor” to a structure sufficient to describe said compounds.   Thus, one of ordinary skill in the art would be led to conclude that applicants were not in possession of the invention commensurate with the scope of the claims, at the time the application was filed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-15 and elected species are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN201710348337; as provided by the applicant on IDS dated 01/27/2022) as evidenced by FDA (Guidance for industry; 07/2005; pages 1-27).
Zhou discloses treating rheumatoid arthritis (RA) (elected species) using AzaC (elected species) through intracutaneous route (encompassed by the genus of claim 10) with an example of treatment in rats with the elected species and a dose of 7.5mg/Kg (which is equivalent to 45mg/m2; see FDA page 7, Table I for conversion; and if same dose is given in mice, the dose is equivalent to 22.5mg/m2) (same doses and compound in claims 11-15) (entire application; especially abstract and paragraph 0038 example). Further, if the dose is divided into three even doses, each dose amounts to 45mg/m2/3=15mg/m2; 22.5mg/m2/3= 7.5mg/m2.   
Since the cited prior art reads on all the limitations of the instant claims 1-4, 6-8, 10-15, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8 and 10-17 and elected species are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN201710348337; as provided by the applicant on IDS dated 01/27/2022) as evidenced by FDA (Guidance for industry; 07/2005, pages 1-27).
Determining the scope and contents of the prior art
Zhou discloses treating rheumatoid arthritis (RA) (elected species) using AzaC (elected species) through intracutaneous route (encompassed by the genus of claim 10) with an example of treatment in rats with the elected species and a dose of 7.5mg/Kg (which is equivalent to 45mg/m2; see FDA page 7, Table I for conversion; and if same dose is given in mice, the dose is equivalent to 22.5mg/m2) (same doses and compound in claims 11-15) (entire application; especially abstract and paragraph 0038 example). Further, if the dose is divided into three even doses, each dose amounts to 45mg/m2/3=15mg/m2; 22.5mg/m2/3= 7.5mg/m2.   
Ascertaining the differences between the prior art and the claims at issue
Zhou discloses treating rheumatoid arthritis (RA) (elected species) using AzaC (elected species) through intracutaneous route (encompassed by the genus of claim 10) with an example of treatment in rats with the elected species and a dose of 7.5mg/Kg (which is equivalent to 45mg/m2; see FDA page 7, Table I for conversion; and if same dose is given in mice, the dose is equivalent to 22.5mg/m2) (same doses and compound in claims 11-15) (entire application; especially abstract and paragraph 0038 example) but fails to teach the doses of claims 16 and 17.
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Zhou discloses treating rheumatoid arthritis (RA) (elected species) using AzaC (elected species) through intracutaneous route (encompassed by the genus of claim 10) with an example of treatment in rats with the elected species and a dose of 7.5mg/Kg (which is equivalent to 45mg/m2; see FDA page 7, Table I for conversion; and if same dose is given in mice, the dose is equivalent to 22.5mg/m2) (same doses and compound in claims 11-15) (entire application; especially abstract and paragraph 0038 example). Further, if the dose taught by the cited prior art/day is divided into three even doses/day, each dose amounts to 45mg/m2/3=15mg/m2; 22.5mg/m2/3= 7.5mg/m2, encompassed by the instant claims.  Further, adjusting dose according to the conditions, symptoms, sex, age, and weight is commonly practiced in the field of medicine. Most importantly, it would have been prima facie obvious to a person of a person of ordinary skill in the art with a reasonable expectation of treating RA that a single dose/day taught by the cited prior art may be divided into multiple doses given throughout the day depending on age, symptoms and tolerance of the drug, absent any evidence to the contrary.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Zhou discloses treating rheumatoid arthritis (RA) (elected species) using AzaC (elected species) through intracutaneous route (encompassed by the genus of claim 10) with an example of treatment in rats with the elected species and a dose of 7.5mg/Kg (which is equivalent to 45mg/m2; see FDA page 7, Table I for conversion; and if same dose is given in mice, the dose is equivalent to 22.5mg/m2). 
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the dose/day taught by the cited prior art may be divided into multiple doses, such as 2-3 doses. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.